DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11 December 2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 April 2020 was filed after the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
Claims 8, 9, 18 and 19 recite the limitation "the at least one expected sentiment parameter".  There is insufficient antecedent basis for this limitation in the claims.  The claims that these claims depend upon recite a sentiment parameter being related to an expected result and an expected result related to the at least one sentiment parameter.  It is not clear that the expected result is the sentiment parameter itself or some other result that is merely associated with or related to the sentiment parameter.  Clarification is required.
Claim 19 recites the limitation "the threshold value and the threshold condition" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent upon Claim 11, which does not recite or introduce a threshold value and threshold condition.  The threshold value and condition are first recited in Claim 18.  Clarification or correction is required.

Examiner’s Note
Regarding 101 eligibility, examiner notes that the claimed limitations and additional elements set forth receiving data, generating a sentiment parameter task automaton, the automaton then monitors the expected result related to the sentiment parameter and in response initiates a notification displayed in an interface relating to the parameter, all during concurrent execution of the object code of the sentiment community generation software application.  The claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bastide et al. (US 2018/0331990).
As per Claim 1 Bastide teaches:
A method of initiating a subscriber interface at a subscriber computing device coupled to a server computing device in a communication network (Bastide Fig. 2 illustrates a interfaces as part of a computing device coupled to a system in a network as is described in at least [0023-0029]), the method comprising: 
receiving, at a memory of the server computing device, a specification identifying at least one sentiment parameter in association with the subscriber computing device, the at least one sentiment parameter being related to an expected result generated during execution of a transitory sentiment community generation software application in a processor of the server computing device (Bastide [0016-0017] describes the physical reaction module and emotional determination module and identifying a sentiment parameter, e.g. a physical reaction and/or emotional determination, related to an expected result during execution of another application such as a messaging process, the information is collected and stored as data associations of emotions of users with words or phrases of the messages and is used to make predictions with regards to reactions to particular words of phrases in future messages, e.g. a physical reaction is related to the prediction generated when a particular word or phrase is utilized in future messaging, see also [0034-0040, 0056-0063, 0079]); 
generating, by the processor during execution of the sentiment community generation software application, a sentiment parameter task automaton representative of the at least one sentiment parameter (Bastide [0016-0017] describe how on an ongoing basis associations between physical reactions and ; 
monitoring, by the sentiment parameter task automaton, during concurrent execution with object code of the transitory sentiment community software application in the processor, the expected result related to the at least one sentiment parameter (Bastide in at least [0017, 0038-0040, 0049, 0055-0064, 0079] describe the emotion determination module continuously revising and monitoring and expected result, i.e. making predictions of reactions to words of phrases of future messages, using past records a message being currently composed can be evaluated for expected reactions via a progressive comparison on a word by word basis); and 
initiating, at the subscriber computing device, a subscriber interface that includes at least a notification of the at least one sentiment parameter in accordance with the monitoring during the concurrent execution (Bastide in at least [0029, 0035, 0037-0040, 0049, 0057, 0064] the process automatically generates a notification of a detected reaction and may include a prompt to update the message based on the detected reaction and physical cues of earlier reactions, past reactions can be fed back and used to modify message portions). 
As per Claim 4 Bastide further teaches:
wherein the subscriber computing device comprises a laptop computer, a computer workstation, and a mobile computing device, and the subscriber interface comprises a display user interface (Bastide in at least Fig. 2 and [0003, 0018-0029] describe the device and display elements that are published to subscribers).  
As per Claim 5 Bastide further teaches:
wherein the display user interface solicits a user input action thereon for at least one of an approval, a dis-approval, an acknowledgement of the notification of the at least one sentiment parameter, a replacement of the at least one expected sentiment parameter and a modification of at least one of a threshold value and a threshold condition of the at least one expected sentiment parameter (Bastide in at least [0035, 0037-0043, 0049, 0057] describes providing a notification that prompts a user to make changes or updates based on detected reactions and emotional sentiments as well as requesting approvals).  
As per Claim 6 Bastide further teaches:
wherein data of the user input action, when performed at the display user interface in response to the solicitation, is transmitted to a memory of the server computing device (Bastide in at least [0035, 0037-0043, 0049, 0057] prompting a user for input and providing the input data to the system as is illustrated in at least Fig. 2 and at least [0023-0029]).  
As per Claim 7 Bastide further teaches:
updating the specification in accordance with the data of the user action (Bastide in at least [0035, 0037-0043, 0049, 0057] prompting a user for input and providing the input data to the system as is illustrated in at least Fig. 2 and .  
As per Claim 8 Bastide further teaches:
wherein the sentiment task automaton is defined by script code that includes data identifying the subscriber computing device, the at least one expected sentiment parameter and at least one of a threshold value and a threshold condition of the at least one expected sentiment parameter (Bastide [0016-0017] describe how on an ongoing basis associations between physical reactions and emotional determinations and particular words or phrases in messages are continuously updated for users in a network to determine arising emotions, as is further described in at least [0035-0040, 0049, 0055-0063, 0079] where programming includes subscriber identification, predicted results for particular messaging and threshold values related to sentiment predicted sentiments).  
As per Claim 9 Bastide further teaches:
wherein the initiating is based on the at least one expected sentiment parameter exceeding a constraint in accordance with the at least one of the threshold value and the threshold condition (Bastide in at least [0016-0017, 0035-0040, 0049, 0055-0063, 0079] describe providing notifications and performing modifications based on expected or predicted sentiment modeling exceeding threshold values).
As per Claim 10 Bastide further teaches:
wherein the monitoring comprises at least one application program interface (API) call to the sentiment community software application during the concurrent execution (Bastide in at least Fig. 2 and [0003, 0018-0035] describe the device and display elements that are published to subscribers and using an API to detect publication events and interactions between programs).
As per Claims 11 and 14-20 the limitations are substantially similar to those set forth in Claims 1 and 4-10 and are therefore rejected based on the same reasons and rationale set forth in the rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2018/0331990) in view of Mushtaq et al. (US 2009/0265332).
As per Claim 2 Bastide further teaches:
wherein the sentiment community software application executes in the processor based on input data content that pertains to messages or other online content (Bastide in at least [0016-00170035-0040] describe how the 
Bastide does not explicitly recite that the messages are product or service reviews.  However Mushtaq teaches a system and method for evaluating feature opinions for products, services and entities.  Mushtaq further teaches:  
at least one of a product review and a services review (Mushtaq [0036-0037, 0049, 0059, 0068, 0106, 0110-0111] describe determining opinions and sentiments based on input data pertaining to product and service reviews).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to gather and analyze sentiment data for messaging content to apply the same type of analyses to product and service review content because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By applying the sentiment prediction and analysis process to product and service reviews, the combination enables near optimal predictions of sentiment reactions for particular product and service feedback.  
As per Claim 3
wherein the notification relates to at least one of a rate of growth, a rate of subsidence, and a benchmark size of a sentiment community generated during the concurrent execution (Mushtaq in at least [0094, 0104-0106, 0142-0144] describe providing an output notice relating to benchmark scores and ratings against a group for statistical analysis).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to gather and analyze sentiment data for messaging content to modify the analysis to include notifications relating to growth, subsidence or a benchmark size of a sentiment community because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By utilizing a benchmark size sentiment community the combination enables specific feature or attribute rating comparisons that can be made for any statistical measure.
As per Claims 12 and 13 the limitations are substantially similar to those set forth in Claims 2 and 3 and are therefore rejected based on the same reasons and rationale set forth in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (US 10,693,996) System and method for improving efficiency of a remote computing device.
Kaushansky et al. (US 2008/0215607) Tribe or group-based analysis of social media including generating intelligence form a tribe’s weblogs or blogs.
Vailaya et al. (US 2010/0088154) Computing and outputting a timeline value, indication of popularity and recommendation, such as in indication of product buzz.
Rapaport et al. (US 2012/0290950) Social-Topical Adaptive Networking system allowing for group based contextual transaction offers and acceptances and hot topic watchdogging.
Pappas (US 2014/0101247) Systems and methods for sentiment analysis in an online social network.
LeGris (US 2015/0134425) Collaboration Catalyst Machine that generates supply forces and demand forces on a stimulus side and response side of user collaboration on a communication platform.
Treiser (US 2018/0114238) Determining Relationship Values by measure sentiment for individual sand groups.
Mathew et al. (US 10/372,741) Apparatus for Automatic Theme Detection from Unstructured data.
Berube et al. (US 10,437,912) Sorting and Displaying Documents According to Sentiment Level in an Online Community.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623